 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   GALE MARIE WILLIAMS,                      Case No. EDCV 18-1023-AS

12                         Plaintiff,
                                               MEMORANDUM OPINION
13             v.

14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                           Defendant.
16

17
                                         PROCEEDINGS
18

19
           On May 11, 2018, Plaintiff filed a Complaint seeking review
20
     of the Commissioner’s denial of Plaintiff’s applications for a
21
     period of disability and disability insurance benefits (“DIB”),
22
     and   supplemental       security   income   (“SSI”),   respectively,   under
23
     Titles II and XVI of the Social Security Act.             (Dkt. No. 1).    On
24
     October 10, 2018, Defendant filed an Answer and the Administrative
25

26
           1 Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
 1   Record (“AR”).        (Dkt. Nos. 16-17).     The parties have consented to
 2   proceed before a United States Magistrate Judge.            (Dkt. Nos. 11-
 3   12).    On December 29, 2018, the parties filed a Joint Stipulation
 4   (“Joint Stip.”) setting forth their respective positions regarding
 5   Plaintiff’s claim.       (Dkt. No. 18).      The matter was transferred to
 6   the undersigned Magistrate Judge on November 14, 2019. (Dkt. No.
 7   23).    The Court has taken this matter under submission without oral
 8   argument.    See C.D. Cal. C. R. 7-15.
 9

10              BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
11

12          On January 18, 2011, Plaintiff, formerly employed as a data
13   entry clerk (see AR 53, 207, 800, 846), filed applications for DIB
14   and SSI alleging a disability onset date of October 24, 2009.            (AR
15   176-85, 186-91).        Plaintiff’s applications were denied initially
16   on March 11, 2011 (AR 113-17), and on reconsideration on September
17   1, 2011.    (AR 119-24).
18

19          On November 2, 2012, following a hearing, Administrative Law
20   Judge    Duane   B.    Young   issued   a   decision   denying   Plaintiff’s
21   applications.    (AR 22-58, 95-112).        The Appeals Council then denied
22   a request for review, and Plaintiff filed a complaint in this Court
23   seeking review of the Commissioner’s decision.           (AR 9-14, 853-64;
24   see Williams v. Colvin, Case No. EDCV 14-2146 PLA).              On July 23,
25   2015, the Court remanded the matter for further proceedings.             (AR
26   865-885; see Williams, Case No. EDCV 14-2146 PLA, Dkt. Nos. 15-
27   16).
28

                                             2
 1        On remand, ALJ Dana McDonald (“ALJ”) held a hearing on July
 2   26, 2016, and received testimony from Vocational Expert (“VE”) Troy
 3   Scott,   Medical   Expert   Eric   Schmitter,   and   Plaintiff,   who   was
 4   represented by counsel.      (See AR 810-52).      On September 22, 2016,
 5   the ALJ issued a decision denying Plaintiff’s applications.              (AR
 6   786-809).
 7

 8        The ALJ applied the requisite five-step process to evaluate
 9   Plaintiff’s case.      At step one, the ALJ found that Plaintiff met
10   the insured status requirements through December 31, 2015, and had
11   not been engaged in substantial gainful activity from October 24,
12   2009, her alleged disability onset date, to July 31, 2012, and also
13   from December 1, 2014 to the date of the decision.              (AR 792).
14   However, between those two periods, from August 1, 2012 to November
15   30, 2014, Plaintiff ran a small childcare business out of her home,
16   full time, which the ALJ found to be substantial gainful activity.
17   (Id.).
18

19        At step two, the ALJ found that Plaintiff had the following
20   severe   impairments:    left   knee   degenerative   joint   disease    and
21   internal derangement; left knee enthesopathy; history of left knee
22   arthroscopy surgery; angina with evidence of cardiac ischemia;
23   lumbar spine facet arthropathy; lumbar spine degenerative disc
24   disease with fusion in November 2013; cervical spine degenerative
25   disc disease; and obesity.         (AR 792-93).       The ALJ found that
26   Plaintiff’s    other     alleged       impairments,    including    mental
27   impairments, were non-severe.       (AR 793-94).
28

                                            3
 1           At step three, the ALJ determined that Plaintiff’s impairments
 2   did not meet or equal a listing found in 20 C.F.R Part 404, Subpart
 3   P, Appendix 1.       (AR 794).   Next, the ALJ found that Plaintiff had
 4   the Residual Functional Capacity (“RFC”)2 to perform “the full
 5   range of sedentary work as defined in 20 CFR 404.1567(a) and
 6   416.967(a).3       (AR 795).
 7

 8           At step four, the ALJ determined, based on the VE’s testimony,
 9   that Plaintiff is capable of performing her past relevant work as
10   a data entry clerk as actually and generally performed.        (AR 800-
11   01).        The ALJ thus concluded that Plaintiff has not been disabled
12   since her alleged disability onset date of October 24, 2009.        (AR
13   801).
14

15           On April 4, 2018, the Appeals Council denied Plaintiff’s
16   request to review the ALJ’s decision.       (See AR 776-72).   Plaintiff
17   now seeks judicial review of the ALJ’s decision, which stands as
18   the final decision of the Commissioner.       See 42 U.S.C. §§ 405(g),
19   1383(c).
20

21
             2
            A Residual Functional Capacity is what a claimant can still
22   do despite existing exertional and nonexertional limitations. See
     20 C.F.R §§ 404.1545(a)(1), 416.945(a)(1).
23
             3
            “Sedentary work involves lifting no more than 10 pounds at
24
     a time and occasionally lifting or carrying articles like docket
25   files, ledgers, and small tools. Although a sedentary job is
     defined as one which involves sitting, a certain amount of walking
26   and standing is often necessary in carrying out job duties. Jobs
     are sedentary if walking and standing are required occasionally
27   and other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a),
     416.967(a).
28

                                           4
 1                                 STANDARD OF REVIEW
 2

 3         This Court reviews the Administration’s decision to determine
 4   if it is free of legal error and supported by substantial evidence.
 5   See   Brewes   v.   Comm’r,    682   F.3d   1157,   1161    (9th   Cir.   2012).
 6   “Substantial evidence” is more than a mere scintilla, but less than
 7   a preponderance.     Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.
 8   2014).    To   determine      whether   substantial   evidence      supports   a
 9   finding, “a court must consider the record as a whole, weighing
10   both evidence that supports and evidence that detracts from the
11   [Commissioner’s] conclusion.” Aukland v. Massanari, 257 F.3d 1033,
12   1035 (9th Cir. 2001) (internal quotation omitted).                 As a result,
13   “[i]f the evidence can support either affirming or reversing the
14   ALJ’s conclusion, [a court] may not substitute [its] judgment for
15   that of the ALJ.”     Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
16   (9th Cir. 2006).
17

18                                     DISCUSSION
19

20         Plaintiff claims that the ALJ erred by (1) discounting the
21   opinion of her treating physician, Dr. Tushar R. Doshi, M.D., and
22   (2) failing to include Plaintiff’s mild mental limitations in the
23   RFC assessment.      (See Joint Stip. at 4-12).            After consideration
24   of the record as a whole, the Court finds that the Commissioner’s
25

26

27

28

                                             5
 1   findings are supported by substantial evidence and are free from
 2   material legal error.4
 3

 4   A.   The ALJ Did Not Err in Assessing Dr. Doshi’s Opinion
 5

 6        Plaintiff argues that the ALJ erred by failing to properly
 7   discuss and weigh the records of her treating physician, Dr. Doshi.
 8   (See Joint Stip. at 4-7, 11).
 9

10        Although a treating physician’s opinion is generally afforded
11   the greatest weight in disability cases, it is not binding on an
12   ALJ with respect to the existence of an impairment or the ultimate
13   determination of disability.    Batson v. Comm'r of Soc. Sec. Admin.,
14   359 F.3d 1190, 1195 (9th Cir. 2004); Magallanes v. Bowen, 881 F.2d
15   747, 751 (9th Cir. 1989).       “Generally, a treating physician’s
16   opinion carries more weight than an examining physician’s, and an
17   examining physician’s opinion carries more weight than a reviewing
18   physician’s.”   Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.
19   2001); see also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).
20   The weight given a treating physician’s opinion depends on whether
21   it is supported by sufficient medical data and is consistent with
22   other evidence in the record.         20 C.F.R. § 416.927(c)(2); see
23   Trevizo v. Berryhill, 871 F.3d 664 (9th Cir. 2017). When a treating
24   physician’s opinion is not controlling, it is weighted based on
25
          4  The harmless error rule applies to the review of
26   administrative decisions regarding disability.    See McLeod v.
     Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart,
27   400 F.3d 676, 679 (9th Cir. 2005) (an ALJ’s decision will not be
     reversed for errors that are harmless).
28

                                       6
 1   factors such as the length of the treatment relationship and the
 2   frequency of examination, the nature and extent of the treatment
 3   relationship, supportability, consistency with the record as a
 4   whole,     and   specialization   of   the    physician.     20    C.F.R.   §
 5   416.927(c)(2)-(6).
 6

 7        If a treating or examining doctor’s opinion is contradicted
 8   by another doctor, the ALJ must provide “specific and legitimate
 9   reasons” for rejecting the opinion.          Orn v. Astrue, 495 F.3d 625,
10   632 (9th Cir. 2007); Lester v. Chater, 81 F.3d at 830-31.           However,
11   if a treating or examining doctor’s opinion is not contradicted by
12   another doctor, the ALJ can reject the opinion only for “clear and
13   convincing reasons.”      Carmickle v. Commissioner, 533 F.3d 1155,
14   1164 (9th Cir. 2008); Lester, 81 F.3d at 830-31.
15

16        Dr. Doshi provided an evaluation of Plaintiff on June 7, 2011.
17   (AR 403-13).     He opined that Plaintiff could lift no more than five
18   pounds, stand or walk for no more than twenty-five minutes at a
19   time, and could not kneel, squat, or climb repeatedly.            (AR 412).
20

21        The ALJ gave little weight to Dr. Doshi’s opinion because it
22   was “overly restrictive and not supported by the medical evidence
23   of record,” and particularly because it conflicted with Plaintiff’s
24   work activity from around the same period.          (AR 798).     As the ALJ
25   noted, Plaintiff ran a childcare business out of her home, full
26   time, from around August 2012 to November 2014.            (AR 798, 833-34,
27   842-43).     This entailed caring for eight children – two infants
28   and six toddlers – without any assistance.        (AR 833-34).     Plaintiff

                                            7
 1   testified that she eventually ended this venture, in November 2014,
 2   because it was “becoming very unbearable and very painful” for her
 3   to “concentrate and change the diapers and lift the children.”                  (AR
 4   834).
 5
             The ALJ reasoned that if the “highly restrictive” limitations
 6

 7   in   Dr.    Doshi’s   opinion     were    accurate,     it    would    have    been

 8   “impossible” for Plaintiff, by herself, to have cared for eight

 9   children, including two infants, on a full-time basis for over two
10   years. (AR 798).      Elsewhere in the decision, the ALJ noted that
11
     watching the children “would likely require her to be on her feet
12
     much of the day,” and to “hold and carry” the infants.                  (AR 796).
13
     The ALJ thus concluded that the opinion “was not reliable or an
14
     accurate     representation       of     [Plaintiff’s]        true     functional
15

16   capabilities.”     (Id.).

17

18           Plaintiff expressly “does not dispute the underlying facts”

19   of her childcare activities (see Joint Stip. at 11), nor does she

20   dispute that those activities are inconsistent with the limitations

21   stated in Dr. Doshi’s assessment. Nevertheless, Plaintiff contends

22   that her childcare activities “do not detract from the reliability

23   of Dr. Doshi’s opinions.”           (Joint Stip. at 11).              As support,

24   Plaintiff asserts that “[m]any people attempt to work beyond the

25   limitations    imposed   by     their    physicians.”        (Id.).     She    also

26   contends that her eventual “cessation” of these activities, in

27   November 2014, “demonstrates that Dr. Doshi’s opinions were an

28   accurate representation of her functional abilities.”                 (Id.).

                                              8
 1          These contentions are unpersuasive.      Plaintiff did more than
 2   merely “attempt to work” beyond Dr. Doshi’s assessed limitations.
 3   She sustained the childcare business, full time, for over two
 4   years, from August 2012 to November 2014.            That she eventually
 5   ceased this activity, more than three years after Dr. Doshi’s June
 6   2011 assessment, does not support Dr. Doshi’s findings.              To the
 7   contrary, the ALJ reasonably found that Plaintiff’s sustained work
 8   activity during that period demonstrated the inaccuracy of Dr.
 9   Doshi’s opinion.
10

11          Although Plaintiff also points to some medical evidence in
12   the record to support Dr. Doshi’s opinion (see Joint Stip. at 5-
13   6), that evidence is largely equivocal, and fails to undermine the
14   ALJ’s primary reason for rejecting the opinion.               The undisputed
15   fact   that   Plaintiff   engaged   in   prolonged      activity   that   was
16   inconsistent with Dr. Doshi’s assessed limitations is a specific,
17   clear and convincing basis for giving little weight to Dr. Doshi’s
18   opinion.      Accordingly,   Plaintiff   has   failed    to   establish   any
19   material error in the ALJ’s assessment of Dr. Doshi’s treating
20   opinion.
21

22   B.     The ALJ Did Not Err by Declining to Include Plaintiff’s Mild
23          Mental Limitations in the RFC
24

25          At step two in the decision, the ALJ provided a detailed
26   account of the evidence of Plaintiff’s mental limitations, and
27   concluded that Plaintiff had mild limitations in concentration,
28   persistence or pace, among other findings.           (AR 794).     Plaintiff

                                         9
 1   contends     that    the    ALJ    was   “required       to    include     these   mild
 2   limitations in the RFC assessment and hypothetical to the [VE].”
 3   (Joint Stip. at 7).          As support, she cites Hutton v. Astrue, 491
 4   F. App’x 850 (9th Cir. 2012), an unpublished decision which held
 5   that even though the ALJ found the claimant’s PTSD impairment was
 6   non-severe because it caused only “mild mental limitations in the
 7   area of concentration, persistence or pace, and no episodes of
 8   decompensation,” the ALJ still was required to consider the mild
 9   limitations in the RFC analysis.               Id. at 850-51.
10

11         Plaintiff is correct that ALJs are required to consider all
12   limitations,       whether      severe   or    non-severe,       when     assessing   a
13   claimant’s RFC.           See 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2)
14   (“We will consider all of your medically determinable impairments
15   of   which   we     are   aware,   including      your    medically       determinable
16   impairments       that    are   not   ‘severe’ . . .          when   we   assess   your
17   residual functional capacity.”).                However, ALJ need not include
18   such non-severe limitations in the RFC if they do not cause more
19   than a minimal limitation on a claimant’s ability to work.                          See
20   Medlock v. Colvin, 2016 WL 6137399, at *5 (C.D. Cal. Oct. 20, 2016)
21   (“Consideration of ‘the limiting effects of all impairments’ does
22   not necessarily require the inclusion of every impairment into the
23   final RFC if the record indicates the non-severe impairment does
24   not cause a significant limitation in the plaintiff’s ability to
25   work.”); Ball v. Colvin, 2015 WL 2345652, at *3 (C.D. Cal. May 15,
26   2015) (reasoning that mild mental impairments “by definition do
27   not have more than a minimal limitation on Plaintiff’s ability to
28   do basic work activities . . . which translates in most cases into

                                               10
 1   no functional limitations,” and thus the ALJ was not required to
 2   include them in the RFC; distinguishing Hutton because it was based
 3   on the ALJ’s “explicit refusal” to consider the claimant’s mild
 4   mental limitations caused by PTSD in the RFC).
 5

 6        Here, the ALJ expressly considered all symptoms and limit-
 7   ations   in   assessing   Plaintiff’s        RFC.    (See    AR    794    (the   RFC
 8   assessment “reflects the degree of limitation the [ALJ] has found
 9   in the ‘paragraph B’ mental function analysis”); AR 795 (the ALJ
10   “has considered all symptoms to the extent to which these symptoms
11   can reasonably be accepted as consistent with the objective medical
12   evidence and other evidence”)); see Scotellaro v. Colvin, 2015 WL
13   4275970, at *9 (D. Nev. June 22, 2015), report and recommendation
14   adopted, 2015 WL 4275978 (D. Nev. July 14, 2015) (“Although the
15   ALJ did not extensively discuss Plaintiff’s mental impairment at
16   step four, he thoroughly discussed the evidence supporting his
17   findings at step two and incorporated them by reference in his RFC
18   analysis.”).        The ALJ also noted, in assessing the RFC, that
19   Plaintiff     had   sufficient     mental     functioning     to    sustain      her
20   childcare     business   from    2012   to   2014,   and    was    taking   online
21   paralegal classes in January 2015, suggesting that her mild mental
22   limitations would not disrupt her ability to work.                 (AR 796).
23

24        Thus, having considered Plaintiff’s mental limitations in
25   assessing Plaintiff’s RFC, the ALJ did not err by declining to
26   include them in the RFC finding or the VE hypothetical.                  See, e.g.,
27   McIntosh v. Berryhill, 2018 WL 3218105, at *4 (C.D. Cal. June 29,
28   2018) (because ALJ concluded that mental impairment caused no more

                                             11
 1   than minimal restrictions, there was no requirement to include it
 2   in the claimant’s RFC); Ball, 2015 WL 2345652, at *3 (same); see
 3   also Hoopai    v.   Astrue,   499   F.3d    1071,   1077   (9th   Cir.   2007)
 4   (explaining that the Ninth Circuit has not “held mild or moderate
 5   depression to be a sufficiently severe non-exertional limitation
 6   that significantly limits a claimant’s ability to do work beyond
 7   the exertional limitation.”).
 8

 9                                   CONCLUSION
10

11        For the foregoing reasons, the decision of the Commissioner
12   is AFFIRMED.
13
          LET JUDGMENT BE ENTERED ACCORDINGLY.
14

15

16   Dated: December 18, 2019
17

18                                              ______________/s/_____________
                                                          ALKA SAGAR
19                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                          12
